Sutherland, J. (dissenting.)
First, had the corporation power to make the notes ? By the first section of the act of incorporation, the corporation, by the name and style of *581“The Saint Anthony Falls Water Company,” are expressly authorized “to have, purchase, receive, possess, sell, convey, and enjoy real and personal estate; to sue and he sued, plead and be impleaded, answer and be answered unto, defend and be defended in courts of record and elsewhere, and to do any and all acts that the members thereof might or could lawfully do as individuals; and shall have and enjoy all proper remedies at law and equity to secure and protect them in the exercise and use of the rights and privileges, and of the performance of the duties herein granted and enjoined, and to prevent all invasion thereof, or interruption in exercising and performing the same,” &c.
It is a most extraordinary and significant fact, and one to be particularly noted on this question of power, as well as other questions in the case, that the purpose, or business, for which the corporation was created is not defined, or even mentioned, in this section, nor in any other part or portion of the act of incorporation. I think the counsel for the respondent is mistaken in supposing that the ninth section defines or limits the purpose or business for which the corporation was created. That section authorizes the corpora-tors “for the purpose of the improvement of the water power, above and below the Falls of St. Anthony in the Mississippi river, to maintain the present dams,” &c. This is only saying, in substance, that if the corporators should undertake the improvement of the water power, &c. they shall have power in carrying on that business, to do the acts or things particularly mentioned in the section. I do not think that this section can be considered as limiting the business of the corporation to the improvement of the water power, &c. or of any water powers, owned, or to be owned, by the corporators.
I cannot find in the act of incorporation any limitation or qualification of the extraordinary general grant of power by the first section, except such as may be contained in, or implied by, the two provisos at the end of the ninth section; *582the first providing that in improving the water power, or water powers, “the said corporation should give free passage for all loose logs,” &c.; and the second, “that nothing herein contained shall be so construed as to authorize said corporation to interfere with the rights of property of any other person or persons whateverand I think, from the whole act, it is fair to infer that the ninth 'section was inserted in the act mainly for the purpose of expressly qualifying the extraordinary general grant of power to the extent implied by these provisos, particularly the first.
I think it will be difficult for any one, after a careful' reading of the act of incorporation, to say that the corporation had not power to engage in any business, or do any act or thing that the'members of it might or could do as individuals ; that is, any lawful business or any lawful act or thing, except that, in improving its water power or water powers on its property at the Falls of St. Anthony, it should be subject to the restrictions contained in, or implied by, the two provisos. If the corporation had undertaken to run or navigate a line of balloons from the Falls of St. Anthony to San Francisco, and the notes on which this action is brought had been given by it for gas to fill them, (I mean the balloons,) I do not see any thing on the face of its charter which could justify the corporation in saying that it had not power to buy the gas or make the notes.
Considering that the charter does not specify the purpose or object of the corporation, and considering the extraordinary express general grant of power, cases like Mott v. Hicks, (1 Cowen, 513,) Baker v. Mechanic Fire Insurance Company, (3 Wend. 94,) and Moss v. Averell, (10 N. Y. Rep. 449,) holding that corporations, unless expressly prohibited, have implied power to give and indorse promissory notes for the purpose of carrying on their legitimate charter business, can hardly be said to be pertinent on the question of power in this case; certainly they are not necessary to show that the St. Anthony Falls Water Power Company, on the face *583of its charter, had power to make the notes in question. As it would probably be difficult to find any precedent for such an extraordinary act of incorporation, it would probably be difficult to find any reported case on a like question of power.
Second. Had Richard Chute, the agent, as between him and the corporation, power to make the notes for the corporation ? Another extraordinary feature of the charter of the corporation is, that upon its organization, by the fifth section of the act, the stockholders were expressly authorized to elect an agent for the transaction of the business of the company, who should reside within the territory of Minnesota, °and have such power and authority to transact the business of the company as it should delegate and authorize; and it was, among other things, also provided by this section, that if the power of attorney to the agent was general, the company should be bound to whatever extent the agent should assume to act. Chute was duly elected agent under the provisions of the charter, and a resolution passed as to the powers to be delegated to him as such agent, by which resolution he was to have full and complete authority “to do any and all acts of whatsoever nature, in behalf of the St. Anthony Falls Water Power Company, which he deems best for its interests, or that may be necessary to protect the same, except that he shall not be authorized to sell the fee simple to any water power owned or that may hereafter be acquired by said company.”
The power of attorney which was given to Chute in pursuance of the resolution, after authorizing him “to take charge of, manage and transact all business affairs and concerns, connected with the real and personal estate and property, water right, privileges and appurtenances belonging to the Saint Anthony Falls Water Power Company, wherever situate, that they do now or may hereafter own,” to contract for the improvement and sale and leasing thereof, to receive the consideration money of the sales and the income of the property, and to execute and deliver for the company all ne*584cessary contracts, deeds, or other instruments, authorizes him “generally to do all other acts and things for and in behalf of said company he may deem proper to further and protect their interestsbut this general power is followed by a proviso that Chute shall not be deemed authorized to sell the fee simple to any of the water power owned, or that might be acquired by the company.
Kow, considering the broad grant of power by the charter, the provisions in it with reference to the election of an agent and his powers, and the broad terms of the resolution in pursuance of which the power of attorney was executed, it appears to me that there is no reasonable ground for saying that the agent had not, under his power of attorney, all the power the corporation had under its charter, except that he could not sell the fee simple of the water power. If the words of general authority in the power of attorney had been to do all other acts and things about or relating to the business of the company, or even to transact generally any or all business, or other business of the company, there might possibly have been a doubt whether the agent would have been authorized to make and indorse notes for the company; but the words are as broad as the words of the charter and of the resolution, “to do all other acts or things &c. that he may deem proper,” &c.
I think it must be deemed that the corporation intended to give the agent discretionary power to do any act or thing it had power to do, except to sell the fee simple of the water power.
I am inclined to think the power of attorney should be considered to be general, and within the provision of the charter, declaring that if the power of attorney should be general, the company should be bound by the acts of the agent, “to whatever extent the said agent assumes to act.”
Keeping in view the charter and the resolution, it appears to me that there is no reasonable ground for holding that the general authority by the power of attorney was intended *585merely to authorize the agent to do all other acts and things necessary or proper in doing the acts and things previously specially authorized.
Chute was not only the agent, but also one of the three directors, and the secretary and treasurer of the company. One of the directors resided in the city of Hew York, and one half the capital stock was held by residents of Hew York. These facts, which appear from the evidence, tend to confirm the broad construction which I have given to the power of attorney, for they tend to show that the corporation would be likely to vest its agent with all the power that it had.
Third. But I question whether the corporation could set up, as against th.e plaintiffs, that the agent had not power to make the notes. The original notes, of which the notes in suit were renewals, were transferred to the plaintiffs before maturity, and for value. The plaintiffs were not parties to the transactions out of which the considerations for which the original notes were given arose. The plaintiffs were probably bound to take notice of the extent of the charter powers.of the corporation, but I question whether they were bound to take notice of the extent of the powers given to the agent, in the absence of any thing suggesting inquiry. Considering the extraordinary general grant of power by the charter, and the provision of the charter authorizing the election of an agent, who might have and exercise all the power of the corporation, I think, in the absence of actual notice to the contrary or any thing to suggest inquiry, the plaintiffs had a right to assume that the agent had power to make the notes. (See Royal British Bank v. Turquand, 6 Ellis & Blackburn, 327, cited and approved by Judge Nelson in Commissioners of Knox Co. v. Aspinwall et al., 21 How. U. S. R. 545, 546.)
If parties will procure and set their agent to work under a charter like this, I do not think they ought to be permitted to allege a want of power on the part of the agent, as to innocent third parties.
*586[New York General Term,
May 2, 1864.
Fourth. I think it was error' to refuse to allow the plaintiffs to prove that the agent was in the hahit of giving notes for the company, and that he was the only one who gave notes for the company. I do not see how the corporation could say it had not notice of the giving such notes, when the agent was also a director, and secretary and treasurer. I think the evidence was admissible in view of the question as to .the construction of the power of attorney, if not upon any other ground.
Upon the whole, I am of -the opinion that the plaintiffs could have recovered on the notes in an action against the corporation; that they are evidence of debts owing by the corporation to the plaintiffs; and if so, it seems to follow that the defendant is liable in this action as a stockholder, by the eighth section of the charter.
I think the judgment should be reversed, and a new trial ordered, with costs to abide the event of the action.
Judgment affirmed.
Leonard, OlerJce and Sutherland, Justices.]